2013 UT App 114
_________________________________________________________

               THE UTAH COURT OF APPEALS


               YOUNG LIVING ESSENTIAL OILS, LLC,
                    Plaintiff and Appellant,
                                v.
                       CARLOS MARIN,
                    Defendant and Appellee.


                       Per Curiam Decision
                        No. 20120493‐CA
                        Filed May 2, 2013

               Fourth District, Provo Department
               The Honorable Samuel D. McVey
                        No. 060402237

            Barnard N. Madsen and Scott D. Preston,
                     Attorneys for Appellant
             Scott B. Mitchell, Attorney for Appellee

        Before JUDGES THORNE, ROTH, and CHRISTIANSEN.


PER CURIAM:

¶1      Young Living Essential Oils, LLC, appeals the district
court’s order concluding that the court lacked authority to award
Young Living attorney fees that it incurred in a previous appeal
because in that appeal the Utah Supreme Court did not specifically
award appellate attorney fees to Young Living. We affirm.

¶2    This case was previously appealed to this court and then
proceeded to the supreme court on a writ of certiorari. In its
opinion, the supreme court acknowledged Young Living’s
concession during briefing that it was not entitled to attorney fees
             Young Living Essential Oils, LLC v. Marin


related to non‐contract claims and that Young Living would submit
a revised affidavit on remand to the district court. See Young Living
Essential Oils, LLC v. Marin, 2011 UT 64, ¶ 17, 266 P.3d 814. As a
result, the supreme court remanded “to allow the district court to
make any appropriate corrections to the fee award based on a
revised fee affidavit filed by Young Living.” Id. The supreme
court’s decision made no mention of an award of attorney fees
incurred on appeal.

¶3     “A trial court does not have the authority to award appellate
attorney fees and costs absent an explicit directive from the
appellate court.” Anderson v. Thompson, 2010 UT App 359, ¶ 4, 248
P.3d 981. More particularly,

       [a] trial court cannot consider the issue of entitlement
       to appellate attorney fees on its own initiative
       because this decision is the sole prerogative of the
       appellate court. The only time a trial court has any
       discretion in the matter of appellate attorney fees is
       when an appellate court determines that appellate
       attorney fees are warranted but remands that issue to
       the trial court for a determination of the amount to be
       awarded.

Slattery v. Covey & Co., 909 P.2d 925, 929 (Utah Ct. App. 1995).

¶4      Because the supreme court did not expressly direct the
district court to award appellate attorney fees, the district court
correctly determined that it lacked authority to do so on its own
initiative. Accordingly, we affirm.




20120493‐CA                       2                2013 UT App 114